DETAILED ACTION
 Claims 48, 50-54, 56-62, 66-79, 81, 83-86 are pending.  Of these, claims 48, 50-54, 56-61, 67, and 85-86 are withdrawn as directed to a nonelected invention.  Therefore, claims 62, 66, 68-79, 81, and 83-84 are under consideration on the merits. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
There is a new Examiner assigned to this application.
Notice of Subject Matter Free of the Prior Art
Claims 62, 66, 75-76, 78-79, 81, and 83-84, when limited to the elected species (i.e., BSA as the protein based excipient, flubendazole as the API, formic acid as the solvent, and spray drying as the drying method), are now found free of the prior art, which does not teach or suggest a method as claimed, using one of the solvents recited by claim 62 as amended, with a reasonable expectation of success in generating a solid dispersion comprising the protein based excipient and API that is completely homogenous and amorphous and containing no traces of heterogeneity and no traces of crystallinity, all as required by claim 62 as amended.  
Therefore, the species election requirement mailed 12/31/2019 is withdrawn, and search and examination has been expanded to include additional species within the scope of the claims, and claims 62, 66, 75-76, 78-79, 81, and 83-84 are now found free of the prior art over their full scope.  The expansion of the search and examination has 
Status of the Rejections
All rejections of record are withdrawn in view of the amendments and accompanying arguments.
A new 35 USC 112(a) rejection is applied as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 62, 66, 68-79, 81, and 83-84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing a completely amorphous pharmaceutical solid dispersion as claimed using formic acid as solvent, certain gelatins as protein based excipients, and flubendazole as the API, and in the amounts recited by Example 5, does not reasonably provide enablement for a method as claimed comprising the use of any protein based excipient, Class II or Class IV API, and any of the solvent recited by claim 62.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
While all of the factors have been considered, only those required for a prima facie case are set forth below.
Breadth of Claims
The claims are very broadly drawn to a process for producing a pharmaceutical formulation comprising ANY protein based excipient of at least 50 amino acids in length, ANY class II or class IV active pharmaceutical ingredient (API), using a solvent selected from formic acid, trifluoroacetic acid, acetic acid, or an organosulfur compound that may be, but is not limited to, DMSO.  The skilled artisan would recognize that the present claims encompass the use of an enormous number of API compounds having widely 
Knowledge of the Prior Art/Predictability
As discussed, above, the prior art of record does not teach or suggest that a method as claimed, using the solvents recited by the claims, can result in the protein based excipient and the API forming a completely homogeneous and amorphous solid dispersion along with no traces of crystallinity.  Indeed, Applicant notes in the remarks submitted 11/09/20 that the cited reference Imai teaches a method that results in a composition that is at least partly crystalline, and that the cited reference Kaur discloses a method that also results in a partially crystalline API, despite the fact that Kaur uses formic acid as the solvent, which is one of the solvents recited by the present claims.  Therefore, there is substantial unpredictability in the art of forming completely homogeneous solid pharmaceutical dispersions since prior art methods commonly result in at least some heterogeneity, and the prior art does not suggest that completely amorphous compositions can be formed using the solvents recited by the claims.
Guidance/Working Examples
Example 1 tested various protein sources for use as the protein based excipient, and found that gelatin and BSA were preferred due to their near complete dissolution at both low and high pH values, with pea, soy, and whey protein displaying intermediate dissolution levels of between 40-60%, and zein protein displaying only about 10% dissolution.  The Office notes that the present claims are not limited to those proteins disclosed as having complete or even intermediate dissolution, but rather encompass any protein with a length of at least 50 amino acids as discussed above.  
Example 5 shows that an inventive embodiment comprising one of three gelatin based protein excipients, flubendazole as the API, and formic acid as the solvent, resulted in a completely amorphous solid dispersion when the gelatin excipient and the API were used in the amounts of 90%/10%, 80%/20%, but not in amounts of 70%/30% or 60%/40%.  The Office notes that claim 62 encompasses the amounts used in Example 5, since claim 62 recites no wt% limitations for the excipient or API, and recites a mass ratio of API to excipient of 5:95 to 50:50.  Therefore, it is apparent that the present invention encompasses the use of APIs, solvents, and protein based excipients that are within the scope of the claims but do not result in a completely amorphous and non-crystalline solid dispersion as required by the claims.   
Example 8 is drawn to inventive embodiments comprising flubendazole as API, presumably formic acid as the solvent (since the Example states that the methods disclosed previously were used again), and a gelatin based protein excipient, and in some cases, additionally comprising a polymer based excipient (SOLUPLUS).  The Example states that the compositions comprising only the gelatin based protein 
None of the remaining examples appear to disclose whether the resulting solid dispersion was completely amorphous.
Example 9 determined the optimal solvent system for each of eight different APIs.  It was found that, depending on the API, the optimal solvent system comprised specified amounts of formic, acetic acid, and dichloromethane, or 100% formic acid, or specified amounts of formic acid, acetic acid, and acetone, or specified amounts of formic acid and acetic acid.  The Office notes that base claim 62 does not recite dichloromethane as one of the solvents, although this solvent is recited by dependent claim 66.  Therefore, it is clear that the optimal solvent system varies from API to API and sometimes comprises solvents that are note recited by the base claim, and apparently must be determined experimentally.
 Applicant has claimed to discover that the choice of solvent plays a major role in the production of the solid dispersion, since a failure to achieve full dissolution in the solvent will inevitably result in the formation of a heterogeneous composition Page 14, 1st paragraph of remarks submitted on 11/9/20.

Quantity of Experimentation/Conclusion
In light of the lack of teaching in the prior art regarding which solvents systems combined with which protein based excipients are able to form completely amorphous solid dispersions, the large breadth of the claims encompassing the use of ANY protein based excipient in broad amounts and ANY class II or IV API in broad amounts, combined with the lack of disclosure by the present specification of the completely amorphous nature of any inventive embodiments other than those involving the use of formic acid as solvent, certain gelatins as protein based excipients, and flubendazole as the API, and the evidence of record showing that the cited prior art formulations did not form completely amorphous solid dispersion, and the evidence from the present specification that the optimal solvent system varies from API to API, and further that even the use of formic acid as the solvent along with gelatin and flubendazole, resulted in solid dispersions with some amorphous character depending upon the amounts of the gelatin and flubendazole, it would have required a large and undue amount of experimentation to determine which protein based excipients in what amounts, in combination with which APIs in which amounts, and in which solvent systems in which amounts, would result in the ability to form a completely amorphous solid dispersion without any traces of crystallinity or heterogeneity as required by the claims.  There is no evidence of record that the skilled artisan reasonably could have extrapolated from .    
Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645